Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US Patent 5,893,661, hereinafter “Sakai”) in view of Nakajima claim 1, Sakai discloses (see Fig. 1 and Fig. 4) a power supply comprising: a first control circuit (60a) configured to control an output voltage of the power supply (function of fixed voltage transfer controller); a second control circuit (60b) configured to control an output current of the power supply (function of fixed current transfer controller); a switching circuit (see switch above 60a and 60b) configured to switch control of the power supply from the first control circuit to the second control circuit based on the output current of the power supply while the first control circuit controls the output voltage of the power supply (see col. 5 line 66 – col. 6 line 12, “During fixed-voltage V3 control, when, for example, the part having the 0.4 mg/cm2 characteristic enters the nipping area, the transfer current level becomes higher than the upper limit Imax of optimal range Imax to Imin, thereby falling outside of the range. In the characteristic chart, this corresponds to the fact that the point of intersection of control voltage level V3 and characteristic curve B1 for 0.4 mg/cm2 toner adhesion (which is not in the range shown in the graph) is higher than Imax.” and “Because the transfer current level is monitored by CPU 50 at all times, where the detected transfer current level falls outside optimal range Imax to Imin, CPU 50 switches transfer control once more to fixed-current transfer control (fixed-current I0 control).”).	Sakai does not disclose a power supply control circuit configured to output status information indicating one of a failure and a non-failure of the power supply acquired based on the output voltage of the power supply while the second control circuit controls the output current of the power supply.	However, Nakajima teaches (see Fig. 4 and Fig. 6) a power supply control circuit (211 of Fig. 6) configured to output status information (see S6 and S7 of Fig. 4) indicating one of a failure (S6 of Fig. 4, see [0042], “At S6, the CPU 211 outputs a message indicating a failure of the power supply substrate to the display device of the operation unit 610.”) and a non-failure of the power supply (S7 of Fig. 4, see [0043], “At S7, the CPU 211 outputs a warning indicating that the voltage has exceeded the upper limit value to the display device of the operation unit 610. This is because the high impedance of the load is not a failure of the power supply circuit 221. At S13, the CPU 211 continues the image formation.”, and [0044] “when the voltage Vout is equal to or smaller than the voltage threshold Vth, the CPU 211 determines that the constant-voltage control can be performed normally and that there is no failure in the power supply circuit 221.”, thus a status information that indicates non-failure of the power supply is output as shown in S7 of Fig. 4) acquired based on the output voltage of the power supply while the second control circuit controls the output current of the power supply (see Fig. 4, while S1, constant current control, to S8, when Vout < Vlo, to S9, start constant voltage control, to S11, output warning indicating voltage is smaller than lower limit value.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Sakai to include a power supply control circuit configured to output status information indicating one of a failure and a non-failure of the power supply acquired based on the output voltage of the power supply while the second control circuit controls the output current of the power supply, as taught by Nakajima, because it can help display the voltage fault to the user to act upon the fault, i.e. shut down or remove load  or replace component or repair the power supply.	Regarding claim 2, Sakai does not disclose wherein the power supply control circuit is configured to output the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold.	However, Nakajima teaches (see Fig. 4 and Fig. 6) wherein the power supply control circuit (211 of Fig. 6) is configured to output the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold (see Fig. 4, while S1, constant current control, to S8, when Vout < Vlo, to S9, start constant voltage control, to S11, output warning indicating voltage is smaller than lower limit value.).claim 3, Sakai discloses (see Fig. 1 and Fig. 4) wherein the switching circuit is configured to switch the control of the power supply from the first control circuit to the second control circuit when the output current of the power supply is equal to or greater than a threshold (see col. 5 line 66 – col. 6 line 12, “During fixed-voltage V3 control, when, for example, the part having the 0.4 mg/cm2 characteristic enters the nipping area, the transfer current level becomes higher than the upper limit Imax of optimal range Imax to Imin, thereby falling outside of the range. In the characteristic chart, this corresponds to the fact that the point of intersection of control voltage level V3 and characteristic curve B1 for 0.4 mg/cm2 toner adhesion (which is not in the range shown in the graph) is higher than Imax.” and “Because the transfer current level is monitored by CPU 50 at all times, where the detected transfer current level falls outside optimal range Imax to Imin, CPU 50 switches transfer control once more to fixed-current transfer control (fixed-current I0 control).”).	Regarding claim 4, Sakai discloses (see Fig. 1 and Fig. 4) wherein the second control circuit is configured to maintain the power supply at a constant current to cause the power supply to output a predetermined current (see col. 4 lines 48-58, “The transfer voltage level and transfer current level are input to CPU 50 and monitored at all times by voltage detecting means and current detecting means, respectively, in the CPU 50. If the transfer current level falls outside optimal range Imax to Imin described above, CPU 50 sends a signal to switching controller 61, instructing it to switch to fixed-current transfer control, and supplies switching controller 61 the midpoint level I0 within the optimal range described above as the control current level. Based on this signal, switching controller 61 performs control so that the detected current level will equal control current level I0.”).	Regarding claim 6, Sakai discloses (see Fig. 1 and Fig. 4) an image forming apparatus comprising the power supply according to claim 1 (see image forming apparatus of Fig. 1).	Regarding claim 7, Sakai does not disclose further comprising a display, wherein the power supply control circuit causes the display to display the status information.	However, Nakajima teaches (see Fig. 4 and Fig. 6) further comprising a display (see 608 of Fig. 6), wherein the power supply control circuit causes the display to display the status information (see S11 of Fig. 4).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Sakai wherein further comprising a display, wherein the power supply control circuit causes the display to display the status information, as taught by Nakajima, because it can help display the voltage fault to the user to act upon the fault, i.e. shut down or remove load or replace component or repair the power supply.	Regarding claim 8, Sakai discloses (see Fig. 1 and Fig. 4) a power supply method comprising: controlling an output voltage of a power supply (function of fixed voltage transfer controller) by a first control unit (60a); controlling an output current of the power supply (function of fixed current transfer controller) by a second control unit (60b); switching control of the power supply from the first control unit to the second control unit (via switch above 60a and 60b) based on the output current of the power supply while the first control unit controls the output voltage During fixed-voltage V3 control, when, for example, the part having the 0.4 mg/cm2 characteristic enters the nipping area, the transfer current level becomes higher than the upper limit Imax of optimal range Imax to Imin, thereby falling outside of the range. In the characteristic chart, this corresponds to the fact that the point of intersection of control voltage level V3 and characteristic curve B1 for 0.4 mg/cm2 toner adhesion (which is not in the range shown in the graph) is higher than Imax.” and “Because the transfer current level is monitored by CPU 50 at all times, where the detected transfer current level falls outside optimal range Imax to Imin, CPU 50 switches transfer control once more to fixed-current transfer control (fixed-current I0 control).”).	Sakai does not disclose outputting status information indicating one of a failure and a non-failure of the power supply acquired based on the output voltage of the power supply while the second control circuit controls the output current of the power supply.	However, Nakajima teaches (see Fig. 4 and Fig. 6) outputting status information (see S6 and S7 of Fig. 4) indicating one of a failure (S6 of Fig. 4, see [0042], “At S6, the CPU 211 outputs a message indicating a failure of the power supply substrate to the display device of the operation unit 610.”) and a non-failure of the power supply (S7 of Fig. 4, see [0043], “At S7, the CPU 211 outputs a warning indicating that the voltage has exceeded the upper limit value to the display device of the operation unit 610. This is because the high impedance of the load is not a failure of the power supply circuit 221. At S13, the CPU 211 continues the image formation.”, and [0044] “when the voltage Vout is equal to or smaller than the voltage threshold Vth, the CPU 211 determines that the constant-voltage control can be performed normally and that there is no failure in the power supply circuit 221.”, thus a status information that indicates non-failure of the power supply is output as shown in S7 of Fig. 4) acquired based on the output voltage of the power supply while the second control circuit controls the output current of the power supply (see Fig. 4, while S1, constant current control, to S8, when Vout < Vlo, to S9, start constant voltage control, to S11, output warning indicating voltage is smaller than lower limit value.).claim 9, Sakai does not disclose further comprising outputting the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold.	However, Nakajima teaches (see Fig. 4 and Fig. 6) further comprising outputting the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold (see Fig. 4, while S1, constant current control, to S8, when Vout < Vlo, to S9, start constant voltage control, to S11, output warning indicating voltage is smaller than lower limit value.).		Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sakai to further comprise outputting the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold, as taught by Nakajima, because it can help display the voltage fault to the user to act upon the fault, i.e. shut down or remove load or replace component or repair the power supply.	Regarding claim 10, Sakai discloses (see Fig. 1 and Fig. 4) further comprising switching the control of the power supply from the first control unit to the second control unit when the output current of the power supply is equal to or greater than a threshold (see col. 5 line 66 – During fixed-voltage V3 control, when, for example, the part having the 0.4 mg/cm2 characteristic enters the nipping area, the transfer current level becomes higher than the upper limit Imax of optimal range Imax to Imin, thereby falling outside of the range. In the characteristic chart, this corresponds to the fact that the point of intersection of control voltage level V3 and characteristic curve B1 for 0.4 mg/cm2 toner adhesion (which is not in the range shown in the graph) is higher than Imax.” and “Because the transfer current level is monitored by CPU 50 at all times, where the detected transfer current level falls outside optimal range Imax to Imin, CPU 50 switches transfer control once more to fixed-current transfer control (fixed-current I0 control).”).

	Regarding claim 11, Sakai discloses (see Fig. 1 and Fig. 4) further comprising maintaining the power supply at a constant current to cause the power supply to output a predetermined current (see col. 4 lines 48-58, “The transfer voltage level and transfer current level are input to CPU 50 and monitored at all times by voltage detecting means and current detecting means, respectively, in the CPU 50. If the transfer current level falls outside optimal range Imax to Imin described above, CPU 50 sends a signal to switching controller 61, instructing it to switch to fixed-current transfer control, and supplies switching controller 61 the midpoint level I0 within the optimal range described above as the control current level. Based on this signal, switching controller 61 performs control so that the detected current level will equal control current level I0.”).
	Regarding claim 13, Sakai discloses (see Fig. 1 and Fig. 4) a power supply comprising: first control means (60a) for controlling an output voltage of the power supply (function of fixed voltage transfer controller); second control means (60b) for controlling an output current of the power supply (function of fixed current transfer controller); switching means (see switch above 60a and 60b) for switching control of the power supply from the first control means to the During fixed-voltage V3 control, when, for example, the part having the 0.4 mg/cm2 characteristic enters the nipping area, the transfer current level becomes higher than the upper limit Imax of optimal range Imax to Imin, thereby falling outside of the range. In the characteristic chart, this corresponds to the fact that the point of intersection of control voltage level V3 and characteristic curve B1 for 0.4 mg/cm2 toner adhesion (which is not in the range shown in the graph) is higher than Imax.” and “Because the transfer current level is monitored by CPU 50 at all times, where the detected transfer current level falls outside optimal range Imax to Imin, CPU 50 switches transfer control once more to fixed-current transfer control (fixed-current I0 control).”).	Sakai does not disclose information indicating means for outputting status information indicating one of a failure and a non-failure of the power supply acquired based on the output voltage of the power supply while the second control means controls the output current of the power supply.	However, Nakajima teaches (see Fig. 4 and Fig. 6) information indicating means (608 of Fig. 6) for outputting status information (see S6 and S7 of Fig. 4) indicating one of a failure (S6 of Fig. 4, see [0042], “At S6, the CPU 211 outputs a message indicating a failure of the power supply substrate to the display device of the operation unit 610.”) and a non-failure of the power supply (S7 of Fig. 4, see [0043], “At S7, the CPU 211 outputs a warning indicating that the voltage has exceeded the upper limit value to the display device of the operation unit 610. This is because the high impedance of the load is not a failure of the power supply circuit 221. At S13, the CPU 211 continues the image formation.”, and [0044] “when the voltage Vout is equal to or smaller than the voltage threshold Vth, the CPU 211 determines that the constant-voltage control can be performed normally and that there is no failure in the power supply circuit 221.”, thus a status information that indicates non-failure of the power supply is output as shown in S7 claim 14, Sakai does not disclose wherein the information indicating means is for outputting the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold.	However, Nakajima teaches (see Fig. 4 and Fig. 6) wherein the information indicating means (211 of Fig. 6) is for outputting the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold (see Fig. 4, while S1, constant current control, to S8, when Vout < Vlo, to S9, start constant voltage control, to S11, output warning indicating voltage is smaller than lower limit value.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Sakai wherein the information indicating means is for outputting the status information indicating that the failure is present in the power supply when the output voltage is equal to or less than a threshold, as taught by Nakajima, because it can help display the voltage fault to the user to act upon the fault, i.e. shut down or remove load or replace component or repair the power supply.	Regarding claim 15, Sakai discloses (see Fig. 1 and Fig. 4) wherein the switching means is for switching the control of the power supply from the first control means to the second control means when the output current of the power supply is equal to or greater than a threshold (see col. 5 line 66 – col. 6 line 12, “During fixed-voltage V3 control, when, for example, the part having the 0.4 mg/cm2 characteristic enters the nipping area, the transfer current level becomes higher than the upper limit Imax of optimal range Imax to Imin, thereby falling outside of the range. In the characteristic chart, this corresponds to the fact that the point of intersection of control voltage level V3 and characteristic curve B1 for 0.4 mg/cm2 toner adhesion (which is not in the range shown in the graph) is higher than Imax.” and “Because the transfer current level is monitored by CPU 50 at all times, where the detected transfer current level falls outside optimal range Imax to Imin, CPU 50 switches transfer control once more to fixed-current transfer control (fixed-current I0 control).”).

	Regarding claim 16, Sakai discloses (see Fig. 1 and Fig. 4) wherein the second control means is for maintaining the power supply at a constant current to cause the power supply to output a predetermined current (see col. 4 lines 48-58, “The transfer voltage level and transfer current level are input to CPU 50 and monitored at all times by voltage detecting means and current detecting means, respectively, in the CPU 50. If the transfer current level falls outside optimal range Imax to Imin described above, CPU 50 sends a signal to switching controller 61, instructing it to switch to fixed-current transfer control, and supplies switching controller 61 the midpoint level I0 within the optimal range described above as the control current level. Based on this signal, switching controller 61 performs control so that the detected current level will equal control current level I0.”).
	Regarding claim 18, Sakai discloses (see Fig. 1 and Fig. 4) an image forming apparatus claim 19, Sakai does not disclose further comprising display means for displaying the status information, wherein the information indicating means is for causing the display means to display the status information.	However, Nakajima teaches (see Fig. 4 and Fig. 6) further comprising display means (see 608 of Fig. 6) displaying the status information, wherein the information indicating means  (211) is for causing the display means to display the status information (see S11 of Fig. 4).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Sakai to further comprise display means for displaying the status information, wherein the information indicating means is for causing the display means to display the status information, as taught by Nakajima, because it can help display the voltage fault to the user to act upon the fault, i.e. shut down or remove load or replace component or repair the power supply.
Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Nakajima, and further in view of Imamura (US Patent Application Publication US 2020/0203949 A1).	Regarding claim 5, Sakai does not disclose wherein the power supply control circuit is configured to output the status information acquired based on the output voltage of the power supply and an operating state to convert an alternating current voltage of a commercial power source into a direct current voltage and output the direct current voltage to the switching circuit while the second control circuit controls the output current of the power supply.	However, Nakajima teaches (see Fig. 4 and Fig. 6) wherein the power supply control (211) circuit is configured to output the status information acquired based on the output voltage of the power supply and an operating state while the second control circuit controls the output .
	However, Imamura teaches (see Fig. 5) wherein the power supply control circuit (105) is configured to convert an alternating current voltage of a commercial power source (AC source connecting to 101) into a direct current voltage (output of 500 for 105) and output the direct current voltage to the switching circuit (equivalent to the switching controller of 105 for sending switching signals to switches in the power supply).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Sakai wherein the power supply control circuit is configured to convert an alternating current voltage of a commercial power source into a direct current voltage and output the direct current voltage to the switching circuit, as taught by Imamura, because it can help provide sustained power to the components of the power supply from an external AC source.	Regarding claim 12, Sakai does not disclose further comprising outputting the status information acquired based on the output voltage of the power supply and an operating state to 
	However, Imamura teaches (see Fig. 5) wherein method (method of operating 105) is configured to convert an alternating current voltage of a commercial power source (AC source connecting to 101) into a direct current voltage (output of 500 for 105) and output the direct current voltage to the switching circuit (equivalent to the switching controller of 105 for sending switching signals to switches in the power supply).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sakai wherein the method is configured to convert an alternating current voltage of a commercial power source into a direct current voltage and output the direct current voltage to the switching circuit, as taught by claim 17, Sakai does not disclose wherein the information indicating means is for outputting the status information acquired based on the output voltage of the power supply and an operating state to convert an alternating current voltage of a commercial power source into a direct current voltage and output the direct current voltage to the switching means while the second control means controls the output current of the power supply.	However, Nakajima teaches (see Fig. 4 and Fig. 6) wherein the information indicating means (211) is for outputting the status information acquired based on the output voltage of the power supply and an operating state while the second control circuit controls the output current of the power supply (see S11 of Fig. 4, output warning indicating voltage is smaller than lower limit value, which is based on Vout and operating state).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Sakai wherein the information indicating means is for outputting the status information acquired based on the output voltage of the power supply and an operating state while the second control circuit controls the output current of the power supply, as taught by Nakajima, because it can help display the voltage fault to the user to act upon the fault, i.e. shut down or remove load or replace component or repair the power supply.	Nakajima does not disclose wherein the information indicating means is to convert an alternating current voltage of a commercial power source into a direct current voltage and output the direct current voltage to the switching circuit.
	However, Imamura teaches (see Fig. 5) wherein the information indicating means (105) is to convert an alternating current voltage of a commercial power source (AC source connecting to 101) into a direct current voltage (output of 500 for 105) and output the direct .
Response to Arguments
Applicant's arguments filed on 03/16/2021 have been fully considered but they are not persuasive. 	Regarding Claims 1, 8, and 13, Applicant argued that “Nakajima fails to teach ‘a power supply control circuit configured to output status information indicating one of a failure and a non-failure of the power supply acquired based on the output voltage of the power supply while the second control circuit controls the output current of the power supply’ of amended claim 1” in that “Nakajima does not output the information status but stops the image formation of the image forming engine only when there is a failure in the power supply circuit, and does not output the indication of non-failure when there is no failure in the power supply circuit.”.	However, contrary to Applicant’s argument, Nakajima discloses outputting indication of the non-failure when there is no failure in the power supply circuit, as shown in S7 of Fig. 4. Although there is no failure in the power supply a warning indicating voltage has exceeded upper limit value is output via 608 of Fig. 6, according to S7 of Fig. 4. (see [0043] of Nakajima “At S7, the CPU 211 outputs a warning indicating that the voltage has exceeded the upper limit value to the display device of the operation unit 610. This is because the high impedance of the load is not a failure of the power supply circuit 221.”). Therefore, Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JYE-JUNE LEE/Examiner, Art Unit 2838      

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838